 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Mesa Golfland, Limited,                           No. CV-20-01616-PHX-JJT
10                  Plaintiff,                          ORDER
11    v.
12    Douglas A. Ducey,
13                  Defendant.
14
15          At issue is Plaintiff Mesa Golfland, Ltd.’s Verified Application for Temporary
16   Restraining Order (“TRO”) with Notice and Motion for Preliminary and Permanent
17   Injunction (Doc. 3, TRO Applic.), to which Defendant Governor Ducey filed a Response
18   (Doc. 14, Resp.) and Plaintiff filed a Reply (Doc. 19, Reply). The Court held a hearing on
19   Plaintiff’s TRO Application on August 28, 2020. (Doc. 26; Doc. 34 (“Tr.”).) Concurrently
20   with his Response to Plaintiff’s TRO Application, Governor Ducey filed a Motion to
21   Dismiss, which the Court will resolve once briefing on that Motion is complete. The Court
22   will grant Governor Ducey’s Motion for Judicial Notice (Doc. 13) and Motion to
23   Supplement Motion for Judicial Notice (Doc. 25), both of which Plaintiff did not oppose,
24   and will take judicial notice of the facts identified in those two Motions.
25   I.     BACKGROUND
26          In response to the ongoing COVID-19 pandemic, Defendant Douglas A. Ducey,
27   Governor of Arizona, exercised the state-of-emergency powers delegated to him in A.R.S.
28   § 26-303(E) and entered a series of Executive Orders (EOs) regarding among other things
 1   the conduct of business in the state to attempt to mitigate the emergency caused by the
 2   pandemic. Initially, in March 2020, Governor Ducey entered EOs aimed at encouraging
 3   physical distancing to prevent the transmission of COVID-19 by restricting certain
 4   business activities and keeping individuals at home except when engaging in essential
 5   activities. On May 12, Governor Ducey entered EO 2020-36, which rescinded many of the
 6   prior restrictions on business operations. Soon after, the number of COVID-19 cases in the
 7   state skyrocketed, increasing from 193 new cases on June 1 to 4,877 new cases on July 1.
 8   (Doc. 14-1, Decl. of Cara Christ (“Christ Decl.”) ¶ 25.)
 9          On June 29, 2020, Governor Ducey issued EO 2020-43, “Pausing of Arizona’s
10   Reopening—Slowing the Spread of COVID-19.” EO 2020-43 contains provisions
11   prohibiting unapproved organized events with over 50 individuals and “pausing” the
12   operations of businesses deemed high-risk for the transmission of COVID-19, including
13   bars, indoor gyms and fitness clubs, indoor movie theaters, and water parks and tubing
14   operations. EO 2020-43 states that swimming pools operating as part of a public
15   accommodation such as a hotel can continue to operate so long as groups of more than 10
16   individuals are prohibited from congregating in or near the pool. EO 2020-43 “allows law
17   enforcement and any regulatory agency, pursuant to their regulatory authority, to take
18   immediate enforcement action against any business that fails to follow” the requirements
19   of the EO. Plaintiff Mesa Golfland, Ltd. operates the Sunsplash Water Park in Mesa,
20   Arizona, and was required to pause its operations under EO 2020-43. On July 23, 2020,
21   Governor Ducey issued EO 2020-52, which extends EO 2020-43 with review for repeal or
22   revision every two weeks.
23          Dr. Cara Christ is the Director of the Arizona Department of Health Services
24   (“ADHS”). She avers that the decision
25          to recommend temporary closure of water parks can be supported by the
            following factors: [1] Water parks primarily involve large groups of younger
26
            patrons engaging in physical activity in close proximity. Physical activity
27          results in more exerted breathing, which increases the output of viral
            respiratory droplets. [2] Engaging in activities that usually occur in a water
28          park setting—swimming, arcade gaming, etc.—may make wearing masks

                                                -2-
 1           difficult. [3] The wearing of a mask in the water is unlikely. [4] Even if masks
             are worn, they would quickly become wet, reducing their prevention benefits
 2           and making it difficult to breathe. [5] Due to the size of the crowds—a mass
             of people—six feet of physical distance is not likely to be maintained. [6]
 3
             There is a tendency to regularly go to different areas of the facility, use
 4           multiple areas of physical contact (attractions, railing, concession areas,
             arcade, mini-golf areas, etc.), enter and exit locker rooms/restrooms, and
 5
             travel to and from water fountains throughout a visit. [7] Water parks cannot
 6           easily be compared to retail, food, or general park environments because of
             the fundamentally different activities that take place there.
 7
 8   (Christ Decl. ¶ 32.)
 9           On August 10, 2020, Plaintiff filed a Complaint against Governor Ducey in Arizona
10   state court alleging that, while Plaintiff was required to close Sunsplash under EO 2020-43,
11   certain hotels, resorts, and municipalities continue to operate not just pools but water parks.
12   (Doc. 1-2, Compl.) Plaintiff contends that drawing a distinction between stand-alone water
13   parks like Sunsplash and water parks at hotels, resorts, and municipal parks is
14   unconstitutionally arbitrary. Plaintiff raises four claims against Governor Ducey: (1) a
15   procedural due process violation under Art. 2, § 4 of the Arizona Constitution; (2) a
16   substantive due process violation under Art. 2, § 4 of the Arizona Constitution; (3) an equal
17   protection violation under Art. 2, § 13 of the Arizona Constitution; and (4) equal protection
18   and substantive due process violations under the 14th Amendment to the United States
19   Constitution. Plaintiff seeks preliminary and permanent injunctive relief, damages, and
20   attorneys’ fees. Governor Ducey timely removed the action to this Court on August 17,
21   2020.
22           On the same day as Plaintiff filed its Complaint—August 10, 2020—ADHS issued
23   Emergency Measure (“EM”) 2020-02, which sets forth the benchmarks and requirements
24   that businesses that were required to close must meet to safely re-open. On August 19,
25   Plaintiff filed an Application for Reopening with ADHS under EM 2020-02. Moreover,
26   when a county in Arizona hits certain metrics in lowering the numbers of new COVID-19
27   cases—from, for example, “substantial risk” to “moderate risk” of transmission—ADHS
28   has in place an attestation process by which businesses in that county can begin to reopen


                                                  -3-
 1   by completing and posting an Attestation. Maricopa County, in which Plaintiff is located,
 2   moved from the substantial risk to moderate risk level on August 27, allowing certain
 3   businesses to reopen under the attestation process, at least in part. On the evening of
 4   August 28, after the TRO hearing, Plaintiff completed the ADHS Attestation so that it
 5   could reopen. (Doc. 33, Status Update Regarding ADHS Attestation at 1.) Plaintiff stated
 6   both in its Reply and at the TRO hearing that it maintains and reserves its objection to being
 7   required to complete the Attestation and follow the associated ADHS requirements, for the
 8   same reasons it has filed this lawsuit and seeks injunctive relief. (Doc. 33 at 2.)
 9   II.    LEGAL STANDARD
10          To obtain a temporary restraining order or preliminary injunction, a plaintiff must
11   show that “(1) [it] is likely to succeed on the merits, (2) [it] is likely to suffer irreparable
12   harm in the absence of preliminary relief, (3) the balance of equities tips in [its] favor, and
13   (4) an injunction is in the public interest.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th
14   Cir. 2015) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). The Ninth
15   Circuit Court of Appeals, employing a sliding scale analysis, has also stated that “‘serious
16   questions going to the merits’ and a hardship balance that tips sharply toward the plaintiff
17   can support issuance of an injunction, assuming the other two elements of the Winter test
18   are also met.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1078 (9th Cir. 2013) cert.
19   denied, 134 S. Ct. 2877 (2014) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d
20   1127, 1132 (9th Cir. 2011)).
21   III.   ANALYSIS
22          The Court’s analysis begins and ends with the first element of the Winter test,
23   namely, Plaintiffs’ likelihood of success on the merits of their claims. Plaintiff seeks
24   injunctive relief under its equal protection and substantive due process claims, which
25   Plaintiff concedes are subject to the same analytical framework. (TRO Applic. at 8 n.3.)
26   That is, under both the Arizona and United States Constitutions, Governor Ducey’s alleged
27   distinction in EO 2020-43 between stand-alone water parks and water parks at hotels,
28   resorts, and municipal parks need have only a rational basis. (TRO Applic. at 8 (citing


                                                  -4-
 1   Angelotti Chiropractic, Inc. v. Baker, 791 F.3d 1075, 1085 (9th Cir. 2015); Coleman v.
 2   City of Mesa, 284 P.3d 863, 873 (Ariz. 2012)).) But “[t]he State may not rely on a
 3   classification whose relationship to an asserted goal is so attenuated as to render the
 4   distinction arbitrary or irrational.” City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S.
 5   432, 446 (1985).
 6          A.     Facial Challenge to EO 2020-43
 7          The parties do not dispute that Governor Ducey had the authority under A.R.S. § 26-
 8   303(E) to enter Executive Orders in the face of the state of emergency caused by the
 9   COVID-19 pandemic. However, the parties do dispute what is essentially the basis of
10   Plaintiff’s facial challenge to EO 2020-43, that is, that Governor Ducey drew a distinction
11   between stand-alone water parks and those at hotels, resorts, and municipal parks.
12   Governor Ducey points to the plain language of EO 2020-43, which distinguishes between
13   water parks and pools, and argues that his Order requiring business closure applied to all
14   water parks, whether they are stand-alone or located at a hotel, resort, or municipal park.
15   In other words, pools at hotels, resorts, and municipal parks could remain open under
16   certain conditions; water parks could not.
17          Plaintiff asks the Court not to accept Governor Ducey’s present statements of the
18   intent of EO 2020-43 as applied to water parks, which Plaintiff characterizes as post hoc
19   rationalization. To support its argument, Plaintiff points to public statements Governor
20   Ducey and Dr. Christ made. But the Court agrees with Governor Ducey that the statements
21   Plaintiff cites do not contradict Governor Ducey’s present position as to the intent of EO
22   2020-43. For example, Plaintiff makes much of Governor Ducey’s statement at a press
23   conference, in response to a reporter’s question about the difference between water parks
24   at resorts and stand-alone water parks like Sunsplash, that it was “seen as a loophole.” (Tr.
25   at 64.) Plaintiff interprets that statement as an admission that Governor Ducey intended to
26   create a loophole for resorts. But in the context of the press conference, it appears that
27   Governor Ducey was saying that resorts saw it as a loophole, not him. Indeed, immediately
28   after his statement, Dr. Christ indicated her agency was investigating the identified hotels


                                                  -5-
 1   and resorts and said, “when we found out that there were hotels that were operating water
 2   parks that were allowing the general public to attend, we have reached and started doing
 3   an investigation to see how they are managing crowds, if they are bringing in outside of,
 4   like, their reserved guests in there. And we will be working with them to bring them into
 5   compliance.” (Tr. at 64.) Even if Dr. Christ’s statement was focused on crowd control
 6   instead of the water park/pool distinction, the Court disagrees with Plaintiff that this
 7   evidence leads to the conclusion that Governor Ducey intended to distinguish between
 8   stand-alone water parks and water parks at resorts in issuing EO 2020-43.
 9          Likewise, Plaintiff’s evidence that Governor Ducey’s counsel stated she would look
10   into the fact that hotels are operating water parks is actually consistent with Governor
11   Ducey’s proffered original intent of EO 2020-43. (Tr. at 9-10.) Plaintiff also points to
12   Dr. Christ’s statements in an interview with the news affiliate KTAR that hotels should be
13   limiting attendance at water parks to their guests. (Tr. at 17.) While the terms “water park”
14   and “pool” may have been conflated at times in statements to the press—indeed, “water
15   park” is never defined in the EOs—there is nothing in the language of EO 2020-43 itself
16   to support Plaintiff’s position that Governor Ducey intended to distinguish between stand-
17   alone water parks and those at hotels, resorts, and municipal parks. The administration’s
18   subsequent statements do not convince the Court otherwise.
19          With that finding in mind, Plaintiff cannot meet its burden to show a likelihood of
20   success on the merits, or even serious questions going to the merits, of its facial challenge
21   to EO 2020-43. Dr. Christ’s Declaration provides ample evidence of a rational basis to
22   distinguish between activity at water parks, which draw masses of people in queues and
23   close proximity who move frequently between various attractions, as opposed to pools at
24   hotels, resorts, and municipal parks, all of which were charged with keeping groups of
25   people in or near the pool to 10 or less. (See Christ Decl. ¶ 32.) Because Plaintiff has not
26   demonstrated either a likelihood of success or serious questions going to the merits of its
27   facial challenge to EO 2020-43, Plaintiff is not entitled to preliminary injunctive relief. See
28   DISH Network Corp. v. F.C.C., 653 F.3d 771, 776 (9th Cir. 2011) (stating when “a plaintiff


                                                  -6-
 1   has failed to show the likelihood of success on the merits, we need not consider the
 2   remaining three” Winter elements for obtaining preliminary injunctive relief); Garcia, 786
 3   F.3d at 740.
 4          B.      As-Applied Challenge to EO 2020-43
 5          Plaintiff also contends that Governor Ducey had the direct authority to enforce
 6   EO 2020-43 and the closure of stand-alone water parks and continued operation of water
 7   parks at hotels, resorts, and municipal parks was arbitrary and irrational. For his part,
 8   Governor Ducey argues that EO 2020-43 explicitly gave regulatory and enforcement
 9   authority to the applicable agency—here, principally ADHS. Indeed, Governor Ducey
10   relatedly argues that (1) Plaintiff’s claim is barred by the Eleventh Amendment because
11   Plaintiff sued him in his official capacity and he lacks the direct duty of enforcement
12   required under Ex Parte Young, 209 U.S. 123, 161 (1908); (2) Plaintiff lacks standing
13   because its alleged injury is not fairly traceable to Governor Ducey’s conduct, since he did
14   not have the regulatory and enforcement duties under EO 2020-43; and (3) Plaintiff failed
15   to join ADHS and/or local law enforcement as an indispensable party as required under
16   Federal Rule of Civil Procedure 19(a)(1)(A). (Resp. at 9-11.) In essence, Governor Ducey
17   argues that he “is dealing with [the COVID-19 pandemic] at the 30,000-foot level. That’s
18   how the government works. Then the Governor provides, in this case, the quasi-legislation
19   for agencies to act. [EO 2020-43] specifically talks about the regulatory—that the agencies
20   are going to operate under their existing regulatory authority.” (Tr. at 44.)
21          The Court agrees with Governor Ducey that EO 2020-43 was quasi-legislative under
22   A.R.S. § 26-303(E) and explicitly provides, in paragraph 7, that it will be enforced pursuant
23   to the regulatory authority of individual agencies and law enforcement, and not directly by
24   Governor Ducey. As a result, Plaintiff cannot bring an as-applied claim against Governor
25   Ducey. (Tr. at 63); see, e.g., Confed. Tribes & Bands of the Yakama Indian Nation v. Locke,
26   176 F.3d 467, 469-70 (9th Cir. 1999) (concluding the plaintiff could not bring claim against
27   the governor to challenge actions of the state lottery where the governor was not directly
28   charged with operating the lottery).


                                                 -7-
 1         IT IS THEREFORE ORDERED denying Plaintiff’s Verified Application for
 2   Temporary Restraining Order with Notice and Motion for Preliminary and Permanent
 3   Injunction (Doc. 3).
 4         IT IS FURTHER ORDERED granting Defendant’s Motion for Judicial Notice
 5   (Doc. 13) and Motion to Supplement Motion for Judicial Notice (Doc. 25).
 6         Dated this 21st day of September, 2020.
 7
 8                                       Honorable John J. Tuchi
                                         United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
